     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
     5701 Lonetree Blvd. Suite 312
 2
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4   davefischer@yahoo.com – E-mail
 5
     Attorney for Defendant
     VIRENDRA MAHARAJ
 6

 7
                        IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                  )
                                                )       No. 2:16-CR-0094 TLN
11
                                                )
           Plaintiff,                           )       STIPULATION AND ORDER CONTINUING
12
                                                )       THE STATUS CONFERENCE JANUARY 9,
     v.                                         )       2020, AT 9:30 A.M.
13
                                                )
     VIRENDRA P. MAHARAJ,                       )
14
                                                )
     ROSALIN R. PRASAD,                         )
15
                                                )
           Defendants.                          )
16
                                                )
                                                )
17
                                                )
                                                )
18
                                                )
                                                )
19
                                                )
                                                )
20
                                                )
21

22
                                          STIPULATION
23
           IT IS HEREBY STIPULATED AND AGREED between the defendants, Rosalin
24
     Prasad and Virendra Maharaj, by and through their undersigned defense counsel, and the
25
     United States of America, by and through its counsel, Assistant U.S. Attorney Grant
26
     Rabenn, that the status conference presently set for October 17, 2019, should be continued
27
     to January 9, 2020, at 9:30 a.m., and that time under the Speedy Trial Act should be
28
     excluded from between those dates.


                                                    1
 1         The reason for the continuance is that Mr. Fischer is going to be assigned to trial in
 2   state court in People v. Terry Eales. Additionally, defense counsel for both Mr. Maharaj
 3   and Ms. Prasad continue to need time to prepare. The continuance is necessary to ensure
 4   continuity of counsel. Accordingly, the time between October 17, 2019, and January 9,
 5   2020, should be excluded from the Speedy Trial calculation pursuant to Title 18, States
 6   Code, Section 3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation. The parties
 7   stipulate that the ends of justice served by granting this continuance outweigh the best
 8   interests of the public and the defendants in a speedy trial. 18 U.S.C. §3161(h)(7)(A). Mr.
 9   Rabenn and Mr. Cozens have authorized Mr. Fischer to sign this pleading for them.
10
     Dated: October 15, 2019                                 U.S. ATTORNEY
11

12                                                    by:    /s/ David D. Fischer for
                                                             GRANT RABENN
13
                                                             Assistant U.S. Attorney
14                                                           Attorney for Plaintiff
15

16   Dated: October 15, 2019                                 /s/ David D. Fischer
                                                             DAVID D. FISCHER
17
                                                             Attorney for Defendant
18                                                           VIRENDRA P. MAHARAJ
19

20   Dated: October 15, 2019                                 /s/ David D. Fischer for
                                                             PHILIP COZENS
21                                                           Attorney for Defendant
22                                                           ROSALIN R. PRASAD

23

24

25

26

27

28




                                                 2
 1                                    ORDER
 2

 3

 4   IT IS SO FOUND AND ORDERED this 15th day of October, 2019.
 5

 6

 7

 8
                                               Troy L. Nunley
 9                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           3
